Citation Nr: 0501756	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  04-06 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to service connection for diabetes mellitus 
for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from August 1962 to September 
1966.  

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied service connection for the cause 
of death and entitlement to accrued benefits.  In a September 
2002 letter, the RO in New York, New York, notified the 
appellant of the denial of the cause of death claim and the 
denial of entitlement to accrued benefits, and in addition, 
notified the appellant of the denial of death pension because 
of excessive income.  The appellant's disagreement with the 
denial of service connection for the cause of the veteran's 
death and the denial of entitlement to accrued benefits led 
to this appeal.  

The appellant testified before the undersigned at a hearing 
held in Washington, D.C., in October 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The appellant contends that the veteran's type II diabetes 
mellitus, which led to his death, was due to exposure to 
herbicides in service thereby warranting the award of service 
connection for the cause of the veteran's death and service 
connection for diabetes mellitus for accrued benefits 
purposes.  The appellant filed an Application for Dependency 
and Indemnity Compensation, Death Pension and Accrued 
Benefits in June 2002.  

The appellant's representative has requested that the case be 
remanded for compliance with the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
codified in pertinent part at 38 U.S.C.A. § 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2004).  In particular, the 
representative argues that: the appellant has not been 
informed about the information and evidence not of record 
that is necessary to substantiate her claims; the appellant 
has not been informed about the information and evidence that 
VA will seek to provide; the appellant had not been informed 
about the information and evidence she is expected to 
provide; and the appellant had not been told to provide any 
evidence in her possession that pertains to the claim.  

The Board observes that the appellant has made alternative 
arguments concerning her claims.  She has argued that her 
claims should be awarded on a presumptive basis and in the 
alternative that the awards should be on a direct basis in 
that she contends that the veteran was exposed to herbicides 
and other toxic agents in drinking water and other water used 
on board the ships to which he was assigned.  

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  Service connection may also be granted for a 
disease first diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

The specific statute pertaining to claimed herbicide exposure 
is 38 U.S.C.A. § 1116 (West 2002).  It states that a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam era shall be 
presumed to have been exposed an herbicide agent during that 
service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (2004).  If a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, presumptive service 
connection for numerous diseases, including Type II diabetes 
mellitus, will be established even though there is no record 
of such disease during service. Id.; 38 C.F.R. § 3.309(e) 
(2004).  This presumption applies to veteran's who served in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii).  
Another regulation, written in the disjunctive, states that 
service in Vietnam includes service in the waters offshore, 
or service in other locations if the conditions of service 
involve duty or visitation in Vietnam.  38 C.F.R. § 3.313(a).  

A matter for consideration in fulfillment of the notice 
requirements of the VCAA is what evidence the appellant can 
and cannot use in support of her appeal.  The evidence that 
may be considered in conjunction with an accrued benefits 
claim is restricted by its derivative nature.  "[A]ccrued 
benefits" are "periodic monetary benefits (other than 
insurance and servicemen's indemnity) under laws administered 
by the Secretary to which an individual was entitled at death 
under existing ratings or decisions or those based on 
evidence in the file at date of death. . . ." 38 U.S.C.A. 
§ 5121(a) (West 2002); see 38 C.F.R. § 3.1000(a) (2004).  
Therefore, the general rule is that is that evidence other 
than "existing ratings or decisions" or evidence "in the file 
at date of death" may not be considered in the adjudication 
of a claim for accrued benefits.  See Jones v. Brown, 8 Vet. 
App. 558 (1996), overruled on other grounds, 136 F.3d 1296, 
1299 (Fed. Cir. 1998).

Exceptions to this general rule exist, however.  Under 
38 U.S.C.A. § 5121(c), a person claiming accrued benefits 
must be afforded an opportunity to submit "evidence necessary 
to complete the application."  38 U.S.C.A. § 5121(c).  The 
regulation implementing this section authorizes only the 
submission of a death certificate after the date of death.  
38 C.F.R. § 3.1000(d)(4).  The General Counsel of VA observed 
in comments in a Precedent Opinion that the items referred to 
in these provisions are data supporting the accrued benefits 
application itself, not the claim that the veteran or other 
deceased payee had for the underlying benefit.  VAOPGCPREC 6- 
93.  

In Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993), however, 
the United States Court of Appeals for Veterans Claims 
(Court), held that service department and certain VA medical 
records, to include reports of autopsies made on the date of 
death, pertinent to the claim that a veteran had at the time 
of his death, were relevant to the accrued benefits claim 
because they were constructively of record on the date of 
death albeit physically absent from the claims file.  In 
dicta, the Court appeared also to suggest that 38 U.S.C.A. 
§ 5121 was ambiguous and VA could, therefore, decide to 
accept under 38 U.S.C.A. § 5121(c) other kinds of post-date-
of-death evidence pertinent to the underlying benefits claim.  
Hayes, 4 Vet. App. at 360.  

In comments in Precedent Opinion 6-93, however, referring to 
the Hayes decision, the General Counsel of VA rejected that 
proposition.  The General Counsel stated that there is no 
authority for introducing into the record of an accrued 
benefits claim "post-date-of-death evidence" "relating to the 
decedent's underlying benefit entitlement."  VAOPGCPREC 6-93 
(citing Conary v. Derwinski, 3 Vet. App. 109 (1992)).  
Precedent opinions of the chief legal officer of VA are 
binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002).  

In Hayes, the Court held that certain types of records should 
be considered in evaluating a deceased payee's entitlement to 
VA benefits for the purpose of adjudicating a related claim 
for accrued benefits even though the records were not present 
in the claims file at the time of the payee's death.  It is 
clear that the Court restricted its holding to records dated 
before or on the date of the payee's death.  The Court cited: 
service department records; reports of VA hospitalization; 
reports of treatment or examinations in VA medical centers; 
reports of hospitalization, treatment, or examinations 
authorized by VA; and reports of autopsy made by VA on the 
date of death.  Hayes, 4 Vet. App. at 360; see Green v. 
Brown, 10 Vet. App. 111, 118 (1997).  In suggesting that such 
documents were constructively part of the record of the 
claim, the Court followed the principle it had enunciated in 
Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).  

The appellant argues that with application of VA Adjudication 
Procedure Manual, M21-1 (Manual M21-1), Part III,  4.24g., 
as it was in effect at the time the veteran filed his service 
connection claim in July 2001, that the veteran's exposure to 
herbicides may be presumed and that service connection for 
Type II diabetes mellitus on an accrued basis and service 
connection for the cause of the veteran's death should be 
granted on a presumptive basis.  That paragraph in Manual 
M21-1 was titled Verifying Vietnam Service for Claims 
Involving Exposure to Herbicide Agents and included the 
following provision:  

(1) It may be necessary to determine if a veteran 
had "service in Vietnam" in connection with 
claims based on exposure to herbicide agents.  See 
paragraph 5.10c.  In the absence of contradictory 
evidence, "service in Vietnam" will be conceded 
if the records show the veteran received the 
Vietnam Service Medal except if the veteran 
participated in high altitude flights only.  
(VAOPGCPREC 7-93).

Manual M21-1, Part III,  4.24g.(1) (Change 76, June 1, 
1999).  

The appellant points out that the veteran's DD Form 214 shows 
that he was authorized to receive the Armed Forces 
Expeditionary Medal (Vietnam area), which she in effect 
argues is equivalent to having received the Vietnam Service 
Medal.  In this regard, she has presented a Naval Historical 
Center description of the Vietnam Service Medal in which it 
is stated that individuals qualified for the Armed Forces 
Expeditionary Medal for reason of service in Vietnam between 
1 Jul 1958 and 3 July 1965 (inclusive) could, upon request, 
be awarded the Vietnam Service Medal instead of the Armed 
Forces Expeditionary Medal, but no person would be entitled 
to both awards for Vietnam service.  The appellant argues 
that the veteran therefore qualified for the Vietnam Service 
Medal and that exposure to herbicides should be presumed on 
that basis.  

The appellant further argues that Manual M21-1, Part III,  
4.24g.(1) is a judicially enforceable substantive rule, which 
is consistent with statutory language and does not exceed it.  
She has also presented arguments to the effect that although 
withdrawn in February 2002, the provision is still binding 
because VA withdrew the provision without benefit of public 
notice and comment, which violates the Administrative 
Procedure Act.  

The Board points out that as in effect from prior to July 
2001, 38 C.F.R. § 3.307(a)(6)(iii), which pertains to 
presumptive service connection based on herbicide exposure, 
has stated that "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  In a precedent 
opinion concerning whether service on a naval vessel in the 
waters off the shore of Vietnam constituted service in the 
Republic of Vietnam for purposes of 38 U.S.C. § 101(29)(A) 
(which concerns the definition of "Vietnam era"), the VA 
General Counsel stated, 

the regulatory definition in 38 C.F.R. 
§ 3.307(a)(6)(iii), which permits certain personnel 
not actually stationed within the borders of the 
Republic of Vietnam to be considered to have 
service in that Republic, requires that an 
individual actually have been present within the 
boundaries of the Republic to be considered to have 
served there, through inclusion of the requirement 
for duty or visitation in the Republic.  

VAOPGCPREC 27-97.  

In view of the foregoing, the appellant should be notified 
that evidence currently needed to substantiate her claim for 
service connection for Type II diabetes mellitus for accrued 
benefits purposes would be evidence actually or 
constructively of record as of the date of the veteran's 
death in June 2002 showing it was at least as likely as not 
that the veteran was actually present within the boundaries 
of the Republic of Vietnam in service as required by 
38 C.F.R. § 3.307(a)(6)(iii).  The appellant should be 
advised that she should submit or identify any such evidence 
(service department records), and she should be notified that 
VA will attempt to obtain the veteran's complete service 
personnel records including any documentation suggesting that 
the veteran may have had orders sending him from his ship to 
temporary duty, however brief, within the borders of the 
Republic of Vietnam, to the extent that they are available.  

The appellant should be notified that same evidence as 
described in the foregoing paragraph could be used to 
substantiate her claim for service connection for the cause 
of the veteran's death on a presumptive basis.  In addition, 
she should be notified that evidence obtained subsequent to 
the date of the veteran's death, which was not constructively 
of record at that time, may also be considered in the 
separate cause of death claim.  She should therefore be 
notified that evidence such as letters from the veteran while 
he was in service or post-service statements from fellow 
servicemen indicating that the veteran was at any time during 
service actually present within the borders of the Republic 
of Vietnam could substantiate her cause of death claim.  She 
should be notified that it is her responsibility to submit 
such evidence to VA.  

Even if an appellant is found not to be entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude establishing service 
connection with proof of actual direct causation).  

The appellant also contends that the veteran's Type II 
diabetes mellitus was due to his exposure to herbicides and 
other toxic agents in drinking water and other water used on 
board the ships to which he was assigned.  In support of her 
contention, the appellant submitted to the Board a copy of a 
December 2002 report prepared for the Department of Veterans 
Affairs, Australia.  The report is titled Examination of the 
Potential Exposure of Royal Australian Navy (RAN) Personnel 
to Polychlorinated Dibenzodioxins and Polychlorinated 
Dibenzofurans via Drinking Water.  The executive summary 
states that studies of Australian Vietnam veterans revealed 
greater than expected mortality, with the highest overall 
levels of mortality occurring among the RAN.  It states that 
in RAN veterans, exposure to chemicals such as 
teterachlorodibenzodioxin was unlikely to be related to 
overhead spraying or other forms of direct contact.  

The executive summary states that overall the findings of the 
study demonstrate that evaporative distillation of water does 
not remove but rather enriches certain contaminants such as 
dioxins in drinking water.  It goes on to say that the study 
provided some evidence that use in the distillation process 
of water contaminated with tetrachlorodibenzodioxin would 
result in contamination of potable water and subsequent 
ingestion by sailors on board ships was thus a vector for 
exposure to these chemicals.  The study states that while it 
was unlikely that accurate exposure of the personnel on board 
ships could be estimated, the study findings suggested that 
the personnel on board ships were exposed to biologically 
significant quantities of dioxins.  

Further review of the study report shows that the study 
considered RAN ships and small army ships on which potable 
water was produced by evaporative distillation of collected 
water.  The water was collected from estuarine waters and 
near-shore marine waters that received runoff from areas that 
had been sprayed with Agent Orange and arsenical herbicides 
(Agent Blue).  

The appellant should be advised that in order to pursue such 
an argument and substantiate her claim for service connection 
for the cause of the veteran's death, she should present or 
identify evidence that the ship or ships to which the veteran 
was assigned collected water from estuarine waters and near-
shore marine waters that received runoff from areas that had 
been sprayed with Agent Orange and/or Agent Blue and that 
this water was distilled and used for drinking on his ship.  
She should further be notified that to substantiate her 
claim, she should provide a medical opinion that considers 
the time during which the veteran would have been exposed to 
such contaminated water on board ship and with consideration 
of medical and other evidence of record concludes that it is 
at least as likely as not that such exposure caused the 
veteran's Type II diabetes mellitus.  

Accordingly, the case is REMANDED for the following actions:  

1.  The AMC should contact the service 
department and obtain the veteran's 
complete service records including, but 
not limited to, orders or other documents 
indicating his assignment to temporary 
duty, however brief, within the borders 
of the Republic of Vietnam during 
service.  All actions to obtain the 
veteran's complete service records should 
be documented fully in the claims file.  

2.  The appellant should be notified that 
evidence currently needed to substantiate 
her claim for service connection for Type 
II diabetes mellitus for accrued benefits 
purposes would be the evidence actually 
or constructively of record as of the 
date of the veteran's death in June 2002 
showing it was at least as likely as not 
that the veteran was actually present 
within the boundaries of the Republic of 
Vietnam in service as required by 
38 C.F.R. § 3.307(a)(6)(iii).  The 
appellant should be advised that she 
should submit or identify any such 
evidence, and she should be notified that 
VA will attempt to obtain the veteran's 
complete service records including any 
documentation indicating that the veteran 
may have had orders sending him from his 
ship to temporary duty, however brief, 
within the borders of the Republic of 
Vietnam, to the extent that they are 
available.  

The AMC should also notify the appellant 
that evidence such as letters from the 
veteran while he was in service or post-
service statements from fellow servicemen 
indicating that the veteran was at any 
time during service actually present 
within the borders of the Republic of 
Vietnam could substantiate her cause of 
death claim.  She should be notified that 
it is her responsibility to submit such 
evidence to VA.  

In addition, the AMC should notify the 
appellant to substantiate her claim for 
service connection for the cause of the 
veteran's death on the basis that his 
Type II diabetes was caused by exposure 
to herbicides or other toxic agents in 
water distilled on board ship, she should 
present or identify evidence that the 
ship or ships to which the veteran was 
assigned collected water from estuarine 
waters and near-shore marine waters that 
received runoff from areas that had been 
sprayed with Agent Orange and/or Agent 
Blue or collected water that was 
otherwise contaminated and that this 
water was distilled and used for drinking 
and other personal use on his ship.  She 
should further be notified that to 
substantiate her claim, she should 
provide a medical opinion that considers 
the time during which the veteran would 
have been exposed to contaminated water 
on board ship and with consideration of 
medical and other evidence of record 
concludes that it is at least as likely 
as not that such exposure caused the 
veteran's Type II diabetes mellitus.  

In addition to the foregoing, the AMC 
should notify the appellant that she 
should submit any evidence in her 
possession that pertains to her claims.  

3.  Then, after any additional 
development indicated by the state of the 
record at that time, the AMC should 
readjudicate entitlement to service 
connection for the cause of the veteran's 
death and entitlement to service 
connection for Type II diabetes mellitus 
for accrued benefits purposes.  If the 
benefits sought on appeal are not granted 
to the appellant's satisfaction, the AMC 
should prepare a supplemental statement 
of the case that addresses all evidence 
added to the record since the issuance of 
the statement of the case in January 
2004.  The appellant and her 
representative should be provided an 
appropriate opportunity to respond.  

Therafter, the case should be returned to the Board if 
otherwise in order.  The Board intimates no opinion as to the 
final outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


